DETAILED ACTION
This action is responsive to the Preliminary Amendment filed on 05/31/2020. Claims 1-21 are pending in the case. Claims 1, 8, and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant is respectfully reminded (as indicated in the Communication filed on 10/06/2020) that the priority or continuity claim has not been entered because it was not filed during the required time period. As such, the earliest effective filing date for the instant application is currently 05/31/2020.

Claim Objections
Claims 4, 7, 11, 14, 18, and 21 are objected to because of the following informalities:
Claim 4:
Line 2 improperly reintroduces the limitation “a user” (antecedent basis for this limitation had already been introduced in line 2 of parent claim 1).
Claim 7:
Line 2 recites “the one or more financial options” where “the one or more ” was apparently intended (the “financial” aspect lacks proper antecedent basis within the scope of this claim and its parent).
Claim 11:
Line 2 improperly reintroduces the limitation “a user” (antecedent basis for this limitation had already been introduced in line 5 of parent claim 8).
Claim 14:
Line 2 recites “the one or more financial options” where “the one or more ” was apparently intended (the “financial” aspect lacks proper antecedent basis within the scope of this claim and its parent).
Claim 18:
Line 2 improperly reintroduces the limitation “a user” (antecedent basis for this limitation had already been introduced in line 3 of parent claim 15).
Claim 21:
Lines 2-3 recite “the one or more financial options” where “the one or more ” was apparently intended (the “financial” aspect lacks proper antecedent basis within the scope of this claim and its parent).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 8 recites a “computer program product residing on a computer readable storage medium” which the specification states may be a “any suitable computer usable or computer readable medium (or media)” (paragraphs 23-24). During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media. Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claims 5, 12, and 19 do not further limit independent claims 1, 8, and 15, respectively because each of these claims already recite “an interactive virtual assistant, selected from a plurality of interactive virtual assistants, on the computing device based upon, at least in part, the psychometric data defined for the user.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The intended result “to help alleviate financial stress” in claims 6, 13, and 20 is relative/subjective in nature, which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to sufficiently/objectively meet the “help[ing to] alleviate” and/or “financial stress” criteria, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, these claims introduce uncertainty/indefiniteness because they improperly rely on subjectivity/opinion as opposed to objective fact.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarlengo et al. (US Patent Application Pub. No. 2018/0336048, hereinafter “Zarlengo”).

As to independent claim 1, Zarlengo shows:
A computer-implemented method comprising:
defining, at a computing device, psychometric data for a user;
providing an interactive virtual assistant, selected from a plurality of interactive virtual assistants, on the computing device based upon, at least in part, the psychometric data defined for the user;
and prompting the user, via the interactive virtual assistant, with one or more options [Zarlengo: claim 1].

As to dependent claim 2, Zarlengo further shows:
The computer-implemented method of claim 1, wherein defining the psychometric data for the user includes:
providing one or more interactive graphical psychometric tests in a user interface of the computing device [Zarlengo: claim 2].

As to dependent claim 3, Zarlengo further shows:
The computer-implemented method of claim 2, 
wherein the one or more interactive graphical psychometric tests include one or more slidable user interface features configured to move along a continuous scale between two end points representative of a first level of a psychometric trait and a second level of the psychometric trait [Zarlengo: claim 3].

As to dependent claim 4, Zarlengo further shows:
The computer-implemented method of claim 2, further comprising:
assigning a user to one or more personality outcomes based upon, at least in part, the one or more interactive graphical psychometric tests provided in the user interface of the computing device [Zarlengo: claim 4].

As to dependent claim 5, Zarlengo further shows:
The computer-implemented method of claim 1, further comprising:
selecting the interactive virtual assistant, from the plurality of interactive virtual assistants, for the user based upon, at least in part, the psychometric data defined for the user [Zarlengo: claim 5].

As to dependent claim 6, Zarlengo further shows:
The computer-implemented method of claim 1, wherein prompting the user, via the interactive virtual assistant, with the one or more options includes one or more of:
prompting the user to rate one or more financial transactions;
prompting the user with one or more financial savings options;
prompting the user with one or more financial services options;
and prompting the user with one or more recommendations to help alleviate financial stress [Zarlengo: claim 6].

As to dependent claim 7, Zarlengo further shows:
The computer-implemented method of claim 1, 
wherein the interactive virtual assistant is configured to prompt the user with the one or more financial options via an interactive electronic communication session displayed in a user interface of the computing device [Zarlengo: claim 7].

As to independent claim 8, Zarlengo shows:
A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising:
defining psychometric data for a user;
providing an interactive virtual assistant, selected from a plurality of interactive virtual assistants, on a computing device based upon, at least in part, the psychometric data defined for the user;
and prompting the user, via the interactive virtual assistant, with one or more options [Zarlengo: claim 8].

As to dependent claim 9, Zarlengo further shows:
The computer program product of claim 8 wherein defining the psychometric data for the user includes:
providing one or more interactive graphical psychometric tests in a user interface of the computing device [Zarlengo: claim 9].

As to dependent claim 10, Zarlengo further shows:
The computer program product of claim 9 wherein the one or more interactive graphical psychometric tests include one or more slidable user interface features configured to move along a continuous scale between two end points representative of a first level of a psychometric trait and a second level of the psychometric trait [Zarlengo: claim 10].

As to dependent claim 11, Zarlengo further shows:
The computer program product of claim 9 further comprising:
assigning a user to one or more personality outcomes based upon, at least in part, the one or more interactive graphical psychometric tests provided in the user interface of the computing device [Zarlengo: claim 11].

As to dependent claim 12, Zarlengo further shows:
The computer program product of claim 8 further comprising:
selecting the interactive virtual assistant, from the plurality of interactive virtual assistants, for the user based upon, at least in part, the psychometric data defined for the user [Zarlengo: claim 12].

As to dependent claim 13, Zarlengo further shows:
The computer program product of claim 8 wherein prompting the user, via the interactive virtual assistant, with the one or more options includes one or more of:
prompting the user to rate one or more financial transactions;
prompting the user with one or more financial savings options;
prompting the user with one or more financial services options;
and prompting the user with one or more recommendations to help alleviate financial stress [Zarlengo: claim 13].

As to dependent claim 14, Zarlengo further shows:
The computer program product of claim 8 wherein the interactive virtual assistant is configured to prompt the user with the one or more financial options via an interactive electronic communication session displayed in a user interface of the computing device [Zarlengo: claim 14].

As to independent claim 15, Zarlengo shows:
A computing system including one or more processors and one or more memories configured to perform operations comprising:
defining psychometric data for a user;
providing an interactive virtual assistant, selected from a plurality of interactive virtual assistants, on the computing system based upon, at least in part, the psychometric data defined for the user;
and prompting the user, via the interactive virtual assistant, with one or more options [Zarlengo: claim 15].

As to dependent claim 16, Zarlengo further shows:
The computing system of claim 15 wherein defining the psychometric data for the user includes:
providing one or more interactive graphical psychometric tests in a user interface of the computing system [Zarlengo: claim 16].

As to dependent claim 17, Zarlengo further shows:
The computing system of claim 16 wherein the one or more interactive graphical psychometric tests include one or more slidable user interface features configured to move along a continuous scale between two end points representative of a first level of a psychometric trait and a second level of the psychometric trait [Zarlengo: claim 17].

As to dependent claim 18, Zarlengo further shows:
The computing system of claim 16 further comprising:
assigning a user to one or more personality outcomes based upon, at least in part, the one or more interactive graphical psychometric tests provided in the user interface of the computing system [Zarlengo: claim 18].

As to dependent claim 19, Zarlengo further shows:
The computing system of claim 15 further comprising:
selecting the interactive virtual assistant, from the plurality of interactive virtual assistants, for the user based upon, at least in part, the psychometric data defined for the user [Zarlengo: claim 19].

As to dependent claim 20, Zarlengo further shows:
The computing system of claim 15 wherein prompting the user, via the interactive virtual assistant, with the one or more options includes one or more of: 
prompting the user to rate one or more financial transactions;
prompting the user with one or more financial savings options;
prompting the user with one or more financial services options;
and prompting the user with one or more recommendations to help alleviate financial stress [Zarlengo: claim 20].

As to dependent claim 21, Zarlengo further shows:
The computer program system of claim 15 wherein the interactive virtual assistant is configured to prompt the user with the one or more financial options via an interactive electronic communication session displayed in a user interface of the computing device [“{…} The interactive virtual assistant may be configured to prompt the user with the one or more financial options via an interactive electronic communication session displayed in a user interface of the computing device.” (Zarlengo: ¶ 04) | see also Zarlengo: claims 7 and 14.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Beilby et al. (US Patent Application Pub. No. 2012/0041903, hereinafter “Beilby”) in view of Brown et al. (US Patent Application Pub. No. 2015/0186156, hereinafter “Brown”).

As to independent claims 1, 8, and 15, Beilby shows a computer-implemented method [¶ 02], a computer program product [¶ 114], and a concomitant computing system [fig. 1], comprising:
defining, at a computing device, psychometric data for a user [Beilby shows customizing a chatbot (i.e. virtual assistant) using profile variables "to better personalise a conversation to assess the correspondent as . . . a potential credit customer." The profile variables characterize "the correspondent's interest, personality, and demographic" (¶¶ 6-15). FIG. 3 illustrates an interface of a chatflow application, wherein a "user can select from one of the six personality types shown, each characterised by a range of personality updatable profile attributes" (¶ 152).];
providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user [Beilby discloses that "when a user creates a new chatbot, it may be the result of combining [a] base personality with the content and knowledge they explicitly created themselves" (¶ 152). The chatbot is customized based on "a correspondent's preferences, psychological profile and learning style" (¶ 214).];
and prompting the user, via the interactive virtual assistant, with one or more options ["{…} the chatbot is designed to answer enquiries on banking products such as credit cards, home loans and insurance, and also to suggest suitable products based on a conversation with correspondent {…}" (¶ 119) | see also ¶ 154].

As shown above, Beilby shows an operability to provide an interactive virtual assistant on the computing device based upon, at least in part, the psychometric data defined for the user. Even though Beilby explicitly describes selecting an interactive virtual assistant from a plurality of personality options, it is potentially conceded that Beilby does not appear to explicitly recite “providing an interactive virtual assistant, selected from a plurality of interactive virtual assistants, on the computing device based upon, at least in part, the psychometric data defined for the user” as apparently intended. In an analogous art, Brown shows:
providing an interactive virtual assistant, selected from a plurality of interactive virtual assistants, on the computing device based upon, at least in part, the psychometric data defined for the user [Brown discloses that the "team of virtual assistants may be selectively presented to end-users to adapt to different contexts" (Brown: ¶ 30). FIGS. 11 and 12 illustrate interfaces wherein a virtual assistant is selected based on context (Brown: ¶¶ 140-142 & 174).];

One of ordinary skill in the art, having the teachings of Beilby and Brown before them prior to the effective filing date of the claimed invention, would have been motivated to integrate Brown’s operability to select a virtual assistant from a team based on context into Beilby, with a reasonable expectation of success, in order to enable a user top select a virtual assistant that is able to perform a specific task faster and more efficiently than other virtual assistants (Brown: ¶ 182). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beilby and Brown (hereinafter, the “Beilby-Brown” combination) in order to obtain the invention as recited in claims 1, 8, and 15.

As to dependent claims 2, 9, and 16, Beilby-Brown further shows:
wherein defining the psychometric data for the user includes: providing one or more interactive graphical psychometric tests in a user interface of the computing device [Beilby: FIG. 3 illustrates an interface of a chatflow application, wherein a "user can select from one of the six personality types shown, each characterised by a range of personality updatable profile attributes" (Beilby: ¶ 152).].

As to dependent claims 3, 10, and 17, Beilby-Brown further shows:
wherein the one or more interactive graphical psychometric tests include one or more slidable user interface features configured to move along a continuous scale between two end points representative of a first level of a psychometric trait and a second level of the psychometric trait [Beilby: FIG. 3 illustrates an interface of a chatflow application, wherein a "user can select from one of the six personality types shown, each characterised by a range of personality updatable profile attributes" (Beilby: ¶ 152). The user interface depicts a personality profile portion comprising slidable user interface elements that scale between two levels of a personality traits.].

As to dependent claims 4, 11, and 18, Beilby-Brown further shows:
assigning a user to one or more personality outcomes based upon, at least in part, the one or more interactive graphical psychometric tests provided in the user interface of the computing device [Beilby shows assigning profile variables based on user input, wherein the variables characterize "the correspondent's interest, personality and demographic" (Beilby: ¶¶ 8-12 & 14).].

As to dependent claims 5, 12, and 19, Beilby-Brown further shows:
selecting the interactive virtual assistant, from the plurality of interactive virtual assistants, for the user based upon, at least in part, the psychometric data defined for the user [Brown shows that the "team of virtual assistants may be selectively presented to end-users to adapt to different contexts" (¶ 30). FIGS. 11 and 12 illustrate interfaces wherein a virtual assistant is selected based on context (¶¶ 140-142; ¶ 174).].

As to dependent claims 6, 13, and 20, Beilby-Brown further shows:
wherein prompting the user, via the interactive virtual assistant, with the one or more options includes one or more of: prompting the user to rate one or more financial transactions; prompting the user with one or more financial savings options; prompting the user with one or more financial services options; and prompting the user with one or more recommendations to help alleviate financial stress ["{…} the chatbot is designed to answer enquiries on banking products such as credit cards, home loans and insurance, and also to suggest suitable products based on a conversation with correspondent" (Beilby: ¶ 119).].

As to dependent claims 7, 14, and 21, Beilby-Brown further shows:
wherein the interactive virtual assistant is configured to prompt the user with the one or more financial options via an interactive electronic communication session displayed in a user interface of the computing device [Beilby shows that the chatbot "can be deployed and integrated into any online environments, such as . . . instant messaging applications" (Beilby: ¶ 116).].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Aaron, Jeffrey A.
US 20050038697 A1
“defining, at a computing device, psychometric data for a user;
providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Davies; Gregory Bryn et al.
US 20110251978 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Tamblyn; Eric et al.
US 20170324868 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
STOEHR; MARK et al.
US 20160294739 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Jones; Madison Alexandra
US 20180211227 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
YOPP; John et al.
US 20160078512 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Tamblyn; Eric et al.
US 20170324867 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Buckwalter; John Galen et al.
US 20180253793 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Lagi; Marco et al.
US 20200065857 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Karanjia; Meherzad Ratan et al.
US 20100318425 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Moore; Darryl C.
US 20090119588 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Bitran; Hadas et al.
US 20170039336 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Pelland, David M.  et al.
US 20020029203 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Tan; Ah Thau
US 20070048706 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Gruber; Thomas R. et al.
US 20130275164 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Ricci; Christopher P.
US 20140309806 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Ricci; Christopher P. et al.
US 20140310739 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
HODGE; Stephen L.
US 20170353404 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Gruber; Thomas Robert et al.
US 20120016678 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Surace; Kevin J. et al.
US 6334103 B1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
McCarthy; John et al.
US 6904408 B1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Shvarts; Simon et al.
US 20140244476 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”
Rajkhowa; Sudhir et al.
US 20080262982 A1
“defining, at a computing device, psychometric data for a user; providing an interactive virtual assistant {…} on the computing device based upon, at least in part, the psychometric data defined for the user; and prompting the user, via the interactive virtual assistant, with one or more options”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALVARO R CALDERON IV/
Examiner, Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173